internal_revenue_service department of the treasury number info release date index no uil washington dc person to contact telephone number refer reply to cc ita - genin-107913-02 date date dear this responds to your letter dated date in which you requested general information on the application of the election under sec_311 of the taxpayer_relief_act_of_1997 tra vol c b as amended by c of p l and sec_414 of p l to incentive stock_options isos specifically you requested information on whether a taxpayer may make a sec_311 election and still maintain iso tax benefits in two situations in the first situation employees are holding isos that were granted to them prior to but were not exercised as of date in the second situation employees were granted and exercised isos during date we provide the following general information under sec_1 of the internal_revenue_code gain resulting from the sale_or_exchange of most capital assets is taxed at a capital_gains_rate of percent percent for gain otherwise taxed at an ordinary rate of percent or less sec_1 provides that the 20-percent capital_gains_rate is reduced to percent for qualified 5-year gain resulting from the sale_or_exchange of property with a holding_period beginning after date qualified 5-year gain is defined generally by sec_1 as the aggregate long-term_capital_gain from property held for more than years sec_311 of tra allows a noncorporate taxpayer holding any readily tradeable stock which is a capital_asset on date to elect to treat that asset as having been sold on such next business_day for an amount equal to its closing market price on such next business_day and as having been reacquired on such next business_day for an amount equal to such closing market price sec_311 of tra defines readily tradeable stock as any stock which as of date is readily_tradable on an established_securities_market or otherwise sec_311 of tra provides a similar election for any other capital_asset or sec_1231 asset treating those assets as having been sold and reacquired for their fair_market_value on date if a taxpayer makes a sec_311 election the holding_period for the elected asset begins after date this makes the asset eligible for the 18-percent rate if it is later sold after having been held by the taxpayer for more than years from the date of the deemed sale sec_421 provides in part that if a share of stock is transferred to an individual in a transfer in which the requirements of sec_422 are met no income shall result to the individual at the time of transfer of the stock upon exercise of the option no deduction under sec_162 shall be allowable to the employer_corporation at any time with respect to genin-107913-02 the shares transferred and no amount other than the price paid for the option shall be considered as received by the issuing_corporation for the share transferred sec_422 provides in part that the rules of sec_421 apply to the transfer of stock to an individual pursuant to the exercise of an incentive_stock_option if no disposition of the share is made within years from the date of grant of the option or within year after the transfer of the share sec_424 provides with certain exceptions that are not applicable here that for purposes of part ii of subchapter_d the term disposition includes a sale exchange gift or transfer of legal_title the disposition of a share of stock acquired by the exercise of a statutory option before the expiration of the holding_period described in sec_422 makes sec_421 inapplicable to the transfer of such share sec_421 provides that income attributable to such transfer shall be treated by the individual as income received in the taxable_year in which the disqualifying_disposition occurs sec_83 governs the tax consequences resulting from a disqualifying_disposition of stock sec_83 provides the general_rule that the excess of the fair_market_value of the property transferred to an employee in_connection_with_the_performance_of_services over the amount_paid for such property shall be included in the gross_income of the employee in the first taxable_year in which the rights of the person are transferable or are not subject_to a substantial_risk_of_forfeiture sec_56 provides the rules for the alternative_minimum_tax treatment of isos sec_56 provides that for alternative_minimum_tax purposes sec_421 shall not apply to the transfer of stock acquired pursuant to the exercise of an iso sec_56 also provides that the adjusted_basis of any stock so acquired shall be determined for alternative_minimum_tax purposes on the basis of the rules applicable for alternative_minimum_tax purposes thus in general for alternative_minimum_tax purposes the exercise of an iso is a taxable_event and determines the basis of the stock for alternative_minimum_tax purposes if the stock is later sold the primary issue with respect to isos and the sec_311 election appears to be whether the deemed sale of the sec_311 election is a disposition within the meaning of sec_424 if a deemed sale is a disposition under sec_424 and the holding periods of sec_422 are not met for the stock with respect to which the sec_311 election is made then the deemed sale would subject the holder of the stock to taxation under the rules of sec_83 with respect to situation you ask whether the iso option holder could have a deemed exercise of the option in order to have the holding_period start in there genin-107913-02 is no provision in either sec_311 of tra or the iso rules providing for a deemed exercise in situation it appears that any deemed sale of the stock acquired upon exercise of an iso would be treated as a disqualifying_disposition for purposes of the iso rules this would trigger the application of sec_83 we hope this information is helpful to you this letter does not constitute a ruling on any issue the interaction of the iso rules with the sec_311 election is a novel issue that the service has not addressed therefore you may want to request a private_letter_ruling on this issue pursuant to the rules of revproc_2002_1 2002_1_irb_1 if you have any further questions please call or me at sincerely associate chief_counsel income_tax accounting christopher f kane branch chief by
